Citation Nr: 1527218	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUE

Whether the correct amount of accrued benefits have been paid.






ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel







INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946, including service in World War II.  He died in March 1979.  His surviving spouse, E.R.C., was awarded special monthly pension benefits based on a need for aid and attendance in a January 2012 rating decision.  She died in July 2012, prior to payment of retroactive benefits.  The Appellant is the adult daughter of the Veteran and his late surviving spouse, and seeks payment of accrued benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in August 2013 of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota, which awarded total accrued benefits of $2,820.24 as reimbursement for final expenses for the surviving spouse's care.  A subsequent additional amount of $5,084.00 was paid as reimbursement of the final month of care at the nursing home.  The Appellant continues to assert that further accrued benefits of approximately $11,000.00 are payable.


FINDINGS OF FACT

1.  The Veteran's surviving spouse, E.R.C., was granted special monthly pension benefits based on a need for aid and attendance by a January 2012 rating decision.  

2.  E.R.C. died in July 2012, while payment of retroactive benefits was stayed until appointment of a fiduciary after E.R.C. was found incompetent in June 2012.  

3.  The Appellant is the adult child of the Veteran and E.R.C. and is not shown to be permanently incapable of self-support.   

4.  The Appellant was paid $7,904.24 as reimbursement for the costs incurred for the final month of medical treatment and for expenses related to the surviving spouse's death.


CONCLUSION OF LAW

The calculation of accrued benefits payable to the Appellant was correct, and no further benefits are due her.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this instance, adjudication of the Appellant's claim for accrued benefits turns on the law as applied to the undisputed facts about the Veteran's surviving beneficiaries at the time of his surviving spouse's death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  


Applicable Law

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (2014); 38 C.F.R. § 3.1000(a) (2014).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (2014); 38 C.F.R. § 3.1000(a)(1) (2014). 

Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran. 38 U.S.C.A. § 5121(a)(2), (3) (2014); 38 C.F.R. § 3.1000(a)(1), (2) (2014).  For accrued benefits, the term "child" is defined, in pertinent part, as 

[a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  

38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).  

In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2014); 38 C.F.R. § 3.1000(a)(4) (2014).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

Facts and Analysis

The facts of this case are not in dispute.  The Veteran's surviving spouse, E.R.C., applied for special monthly pension benefits, based on a need for aid and attendance, in July 2010.  A rating decision in January 2012 awarded those benefits after it was determined that she met the financial eligibility requirements, in part because of the cost of the nursing home where she lived; benefits were awarded back to the date of claim.  The record, however, also showed that she was living at the nursing home because of her Alzheimer's disease, and a finding of incompetency was proposed.  Based on the probability that E.R.C. was incompetent, and thus, incapable of handling her own finances, the retroactive special monthly pension benefits awarded, approximately $19,000.00, was held by VA pending appointment of a fiduciary to administer those funds.

After proper procedures were followed, E.R.C. was found to be incompetent in a June 2012 rating decision and procedures were initiated to appoint a fiduciary.  The Appellant applied to be E.R.C.'s fiduciary for VA purposes and submitted proof that she was her daughter, her named executor in her will, and her successor trustee in her living trust.  E.R.C. died in July 2012, at nearly the same time as the decision appointing the Appellant as her fiduciary was made.  As a result of the fact that E.R.C.'s death coincided with the appointment of the fiduciary, none of the retroactive benefits awarded had been paid to E.R.C.  The Appellant brought a claim for the accrued benefits in her capacity as executor and successor trustee.

Unfortunately, the provisions of the law are clear.  Where the beneficiary who dies is the surviving spouse of the Veteran, the accrued benefits are then payable to the children, meaning unmarried children under age 18, unmarried children still in school under age 23, or unmarried children who became incapable of self-support prior to age 18.  38 C.F.R. § 3.1000(a)(2), (d)(2).  Adult children capable of self-support, such as the Appellant in this case, do not meet the legal definition.  To be clear, the Appellant has never contested her age or capacity for self-support and the fact that she qualified as a fiduciary demonstrates both. 

Under the law, the Appellant is not entitled to claim the accrued benefits owed her mother at the time of her death in her capacity as the Veteran's child.  The evidence does not show that anyone meeting the legal definition of "child" of the Veteran for accrued benefits purposes exists.  As such, the only other category under which accrued benefits are payable is in the form of reimbursement to cover the costs of the last sickness or burial of the beneficiary.  38 C.F.R. § 3.1000(a)(5).  The funds paid to the Appellant thus far, $7,904.24, represent the burial costs submitted by the Appellant as well as the cost of the last month of nursing home care which was paid by the Appellant.

The Board is sympathetic to the Appellant's claim and acknowledges that the amount of the benefits owed to E.R.C. was greater than the amount which has been paid to the Appellant as reimbursement of final costs.  Under the law as it stands, however, the Appellant is not entitled to receive any additional accrued benefits, because she does not meet the legal requirements and the Board has no legal discretion in this matter.




	(CONTINUED ON NEXT PAGE)


ORDER

The calculation of the amount of accrued benefits payable was correct, no further benefits are payable to the Appellant, and the appeal must be denied as a matter of law.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


